DETAILED ACTION
Status of Claims
This communication is in response to the Appeal Brief filed on March 24, 2022.
Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 filed on September 3, 2021 are entered and allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Claim 1 recites “A computer-implemented method for providing security between a user device and a computer related device, the method comprising: providing a computer related device with a distributed registry, a management node, a set of virtual machines, and a database, wherein the distributed registry specifies a plurality of services available to support communications between a user device and the computer related device on a communication network and the set of virtual machines forms nodes of a multi-node transient processing pathways between the user device and the database; presenting the plurality of services specified by the distributed registry to the user device; receiving, by the computer related device, a request from the user device for at least one particular service from the plurality of services, wherein the at least one particular service includes an additional requested service for at least one of an auditability service and a taxability service; at least one of dynamically constructing and altering, by the computer related device, one or more nodes of the multi-node transient processing pathways between the user device and the database based on the at least one particular service of the plurality of services; receiving, by the computer related device, a packet to call a given node at particular internet protocol (IP) address and particular port number for providing the at least one particular service along with the additional requested service; based on the receiving the packet, automatically changing, by the computer related device, each internet protocol (IP) address and port number of all other nodes that are unassociated with the particular IP address and particular port number; and providing, by the computer related device, the at least one particular service along with the additional requested service.”
Method for providing security between a user device and a computer related device are well known in the art before the effective filing date of the application as evidenced by the multiple cited references in the current prosecution. It is also well known that a set of virtual machines forms nodes of a multi-node transient processing pathways between the user device and the database.
US Patent Application Publication No. 2016/0162882 (“McClung”) discloses the digital money choice and eWallet selection. McClung teaches providing a computer related device with a distributed registry, a management node, a set of virtual machines, and a database, presenting the plurality of services specified by the distributed registry to the user device, receiving a request from the user device for at least one particular service from the plurality of services, and providing the at least one particular service along with the additional requested service.
US Patent Application Publication No. 2016/0080213 (“Brandwine”) discloses the emulating virtual router device functionality in virtual computer networks. Brandwine teaches dynamically constructing and altering one or more nodes of the multi-node transient processing pathways between the user device and the database, and receiving a packet to call a given node at particular internet protocol (IP) address for providing the at least one particular service along with the additional requested service. 
US Patent Publication No. 9430295 (“Eizadi”) discloses the Internet protocol address management (IPAM) integration with a plurality of virtualization tiers in the virtual cloud. Eizadi teaches automatically changing each internet protocol (IP) address of all other nodes that are unassociated with the particular IP address. 
US Patent Application Publication No. 2011/0231840 (“Burch”) discloses the techniques for sharing virtual machine (VM) resources. Burch teaches the Internet Protocol (IP) address and communication port number combination. 
The cited references, alone or in combination, do not teach the specific combinations of the method for providing security between a user device and a computer related device based on the at least one particular service, as recited in the claims.
The other independent claim 11 is significantly similar to claim 1. As such, claim 11 is also allowed. The dependent claims are also allowed for the reasons described above.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685    

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685